Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from the Attorney for the case, Feng Tian. (see attachment).
The application has been amended as follows: 
In the claims:
(Currently Amended) A multispace parking pay station comprising: at least one processor, a memory, a communications element, a printer, a sensor, and a computer program including instructions executable by the at least one processor to create an application comprising:
a software module, when executed by the at least one processor of the multispace parking pay station, receiving via the sensor a unique identifier associated with a parking customer, the parking customer having executed a mobile payment for parking in a space associated with the pay station, and the parking customer getting a payment verification at the pay station;
a software module, when executed by the at least one processor of the multispace parking pay station, transmitting the unique identifier to a central parking management server and querying the central parking management server with the unique identifier to identify the parking customer and verify the mobile payment; and
[AltContent: rect]a software module, when executed by the at least one processor of the multispace parking pay station, generating and sending instructions to the printer to print the payment verification for the parking customer;
wherein the sensor is a camera, a radio-frequency identification (RFID) reader, a barcode reader, a magnetic strip reader, an infrared sensor, a capacitance, resistance, or inductance sensor, a pressure sensor, a thermal sensor, a near field communication detector, a microchip reader, a keypad, a virtual keyboard, a touch screen, an inertial sensor, or an input device, or a combination thereof.
(Original) The pay station of claim 1, wherein the pay station is associated with 2 to100 parking spaces.
(Original) The pay station of claim 1, wherein the communications element is a wireless communications element.
(Original) The pay station of claim 1, wherein the printer is a two-sided printer.
[AltContent: rect]
(Original) The pay station of claim 1, wherein the unique identifier is credit card information, driver license information, license plate information, a transaction identifier, or an identifier associated with a mobile device of the parking customer.
(Currently Amended) The pay station of claim 1, wherein the pay station receives the unique identifier via optical scanning, reading a magnetic strip, entry via [[a]]the keypad, near field communication signal, or a combination thereof.
(Previously Presented) The pay station of claim 1, wherein the mobile payment is made via a wireless payment service on a smartphone or a dedicated mobile application provided by the manufacturer of the pay station or the operator of the parking spaces associated with the pay station.
(Original) The pay station of claim 1, wherein the payment verification is a receipt, an expense report, or a replacement receipt.
(Original) The pay station of claim 1, wherein the payment verification is utilized in a pay- and-display parking regime.
(Original) The pay station of claim 1, wherein the application further comprises a software module determining an advertisement appropriate for the parking customer.
(Original) The pay station of claim 10, wherein the advertisement is determined based, at least in part, by an identity of the parking customer, a parking history of the parking customer, a transaction history of the parking customer, a location of the pay station, a time of day, a day of the week, one or more current promotions offered by nearby vendors, or a combination thereof.
(Original) The pay station of claim 10, wherein the advertisement is printed on the payment verification, presented on a display of the pay station, or presented on a display of a mobile device of the parking customer.
(Currently Amended) A computer-implemented method comprising:

receiving, by a sensor of a multispace parking pay station, a unique identifier associated with a parking customer, the parking customer having executed a mobile
[AltContent: rect][AltContent: rect][AltContent: rect]
payment for parking in a space associated with the pay station, and the parking customer getting a payment verification at the pay station;
transmitting, by the pay station, the unique identifier to a central parking management server;
querying, by the pay station, the central parking management server with the unique identifier to identify the parking customer and verify the mobile payment; and
[AltContent: rect]printing, by the pay station, a payment verification for the parking customer;

wherein the sensor is a camera, a radio-frequency identification (RFID) reader, a barcode reader, a magnetic strip reader, an infrared sensor, a capacitance, resistance, or inductance sensor, a pressure sensor, a thermal sensor, a near field communication detector, a microchip reader, a keypad, a virtual keyboard, a touch screen, an inertial sensor, or an input device, or a combination thereof.
(Currently Amended) A parking payment platform comprising:

at least one mobile processor configured to provide a mobile payment application comprising a software module executing a mobile payment for parking in a parking space; [[and]]
a sensor, wherein the sensor is a camera, a radio-frequency identification (RFID) reader, a barcode reader, a magnetic strip reader, an infrared sensor, a capacitance, resistance, or inductance sensor, a pressure sensor, a thermal sensor, a near field communication detector, a microchip reader, a keypad, a virtual keyboard, a touch screen, an inertial sensor, or an input device, or a combination thereof; and
a multispace parking pay station comprising:

a software module, when executed by at least one processor of the multispace parking pay station, receiving via the sensor a unique identifier associated with a parking customer, the parking customer having executed a mobile payment for parking in a space associated with the pay station via the mobile payment application, and the parking customer getting a payment verification at the pay station;
[AltContent: rect][AltContent: rect]
a software module, when executed by the at least one processor of the multispace parking pay station transmitting the unique identifier to a central parking management server and querying the central parking management server with the unique identifier to identify the parking customer and verify the mobile payment;
a software module determining an advertisement appropriate for the parking customer; and
a software module, when executed by the at least one processor of the multispace parking pay station, generating and sending instructions to the printer to print the payment verification for the user, the payment verification comprising the advertisement.
(Original) A parking payment platform comprising:

a central parking management server configured to provide a parking payment application comprising a software module allowing a parking customer to create an account and associate one or more license plates with the account;
a multispace parking pay station comprising:

a communications element;

a sensor, wherein the sensor is a camera, a radio-frequency identification (RFID) reader, a barcode reader, a magnetic strip reader, an infrared sensor, a capacitance, resistance, or inductance sensor, a pressure sensor, a thermal sensor, a near field communication detector, a microchip reader, a keypad, a virtual keyboard, a touch screen, an inertial sensor, or an input device, or a combination thereof;
a software module receiving via the sensor an identifier associated with the parking customer or the account;
[[iii]]iv)	a software module querying, via the communications element, the central parking management server with the identifier to identify the account and the one or more license plates associated with the account;

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
[[i]]v)	a software module receiving, via the communications element, the one or more license plates associated with the account;
[AltContent: rect]a software module presenting an interface allowing the parking customer to select one of the one or more license plates; and
[AltContent: rect]a software module automatically requesting, via the communications element, the central parking management server to execute a payment for the parking customer, the payment for parking a vehicle with the selected license plate.
(Currently Amended) A pay station comprising: at least one processor, a memory, a communications element, a printer, a sensor, and a computer program including instructions executable by the at least one processor to create an application comprising:
a software module, when executed by the at least one processor of the pay station, receiving via the sensor a unique identifier associated with a customer, the customer having executed a mobile payment for an admission associated with the pay station, and the parking customer getting a payment verification at the pay station;
a software module, when executed by the at least one processor of the pay station, transmitting the unique identifier to a central management server and querying the central management server with the unique identifier to identify the customer and verify the mobile payment; and
[AltContent: rect]a software module, when executed by the at least one processor of the pay station, generating and sending instructions to the printer to print a payment verification for the customer;
wherein the sensor is a camera, a radio-frequency identification (RFID) reader, a barcode reader, a magnetic strip reader, an infrared sensor, a capacitance, resistance, or inductance sensor, a pressure sensor, a thermal sensor, a near field communication detector, a microchip reader, a keypad, a virtual keyboard, a touch screen, an inertial sensor, or an input device, or a combination thereof.
(Original) The pay station of claim 16, wherein the admission is for an event, an activity, service, or transportation.

(Original) The pay station of claim 16, wherein the communications element is a wireless communications element.
(Original) The pay station of claim 16, wherein the printer is a two-sided printer.

(Original) The pay station of claim 16, wherein the unique identifier is credit card information, driver license information, license plate information, a transaction identifier, or an identifier associated with a mobile device of the customer.
(Currently Amended) The pay station of claim 16, wherein the pay station receives the unique identifier via optical scanning, reading a magnetic strip, entry via [[a]]the keypad, near field communication signal, or a combination thereof.
(Previously Presented) The pay station of claim 16, wherein the mobile payment is made via a wireless payment application on a smartphone or a dedicated mobile application provided by the manufacturer of the pay station or the operator associated with the pay station.
(Original) The pay station of claim 16, wherein the payment verification is a receipt, an expense report, or a replacement receipt.
(Original) The pay station of claim 16, wherein the payment verification is utilized in a pay- and-display regime.
(Original) The pay station of claim 16, wherein the application further comprises a software module determining an advertisement appropriate for the customer.
(Original) The pay station of claim 25, wherein the advertisement is determined based, at least in part, by an identity of the customer, a transaction history of the customer, a location of the pay station, a time of day, a day of the week, one or more current promotions offered by nearby vendors, or a combination thereof.
(Original) The pay station of claim 25, wherein the advertisement is printed on the payment verification, presented on a display of the pay station, or presented on a display of a mobile device of the customer.

Claims 1-27 are allowed
      Reasons for allowance

The following is an examiner’s statement of reasons for allowance:

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”
Regarding to 101 compliance, Claims 1-27 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims:
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. A multispace parking pay station (Examiner interprets as apparatus).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  c) generating … instructions to print a payment verification for the parking customer”. 
The “generating…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for augmenting location or event or parking access to access parking and good and services. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. The claim recites the combination of additional elements of “a) receiving a unique identifier associated with a parking customer, the parking customer having executed a mobile payment for parking in a space associated with the pay station;  b) a software module transmitting the unique identifier and querying with the unique identifier to identify the parking customer and verify the mobile payment; and sending instructions to print a payment verification for the parking customer” and other supplemental hardware and software elements such as “multispace parking pay station”, “at least one processor, a memory, a communications element, a printer, and a computer program”, “a software module”, “to a central parking management server”,” a sensor”; wherein the sensor is a camera, a radio-frequency identification (RFID) reader, a barcode reader, a magnetic strip reader, an infrared sensor, a capacitance, resistance, or inductance sensor, a pressure sensor, a thermal sensor, a near field communication detector, a microchip reader, a keypad, a virtual keyboard, a touch screen, an inertial sensor, or an input device, or a combination thereof”. These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for augmenting location or event or parking access to access parking and goods and services. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. 
Step 2B: Claim provides an Inventive Concept? n/a.. The claim is eligible.
Claim 14: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a parking payment platform (Examiner interprets as a system).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. 
Step 2B: Claim provides an Inventive Concept? n/a.. The claim is eligible
Claim 15: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a parking payment platform (Examiner interprets as a system).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. 
Step 2B: Claim provides an Inventive Concept? n/a.. The claim is eligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a pay station (Examiner interprets as an apparatus).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. 
Step 2B: Claim provides an Inventive Concept? n/a.. The claim is eligible.
Dependent claims 2-12, and 17-27, the claims recite elements such as “pay station is associated with 2 to 100 parking spaces”; “the unique identifier is…”;” receives the unique identifier via optical scanning, reading a magnetic strip, entry via a keypad, near field communication signal”; “mobile payment is made via Apple Pay, Samsung Pay, Google Wallet, or a dedicated mobile application”; “payment verification is a receipt”; “advertisement appropriate for the parking customer”, etc. These elements contribute to integrate the system of organizing human activity into a practical application. The claims  are eligible.
Regarding to prior art, the closest prior art of record is US PG. Pub. No. 20130262275 (Outwater) in view of US PG. Pub. No. 20090177580 (Lowenthal), but the references fail to teach at least:
A multispace parking pay station comprising: at least one processor, a memory, a communications element, a printer, a sensor, and a computer program including instructions executable by the at least one processor to create an application comprising: 
a software module, when executed by the at least one processor of the multispace parking pay station, receiving via the sensor a unique identifier associated with a parking customer, the parking customer having executed a mobile payment for parking in a space associated with the pay station, and the parking customer getting a payment verification at the pay station; 
wherein the sensor is a camera, a radio-frequency identification (RFID) reader, a barcode reader, a magnetic strip reader, an infrared sensor, a capacitance, resistance, or inductance sensor, a pressure sensor, a thermal sensor, a near field communication detector, a microchip reader, a keypad, a virtual keyboard, a touch screen, an inertial sensor, or an input device, or a combination thereof.

In particular Outwater discloses,  a multispace parking pay station comprising: at least one processor, a memory, a communications element,  and a computer program including instructions executable “…One can register a vehicle at a multi-space pay station..”, paragraph 5.
“… [0039] The present invention presents an efficient, Internet-based solution to parking. It allows customers great flexibility in choosing parking access options, and goods and services at chosen locations and it is compatible with current parking facilities such as pay-and-display, gate entry, other types of pay stations,…”, paragraph 39.  
“an identifier that is typically a license plate number”, paragraph 3.
“… A user begins the process 310 by providing a license plate number 311 as an identifier. Other identifiers can be added at 311, such as a smart phone number and a PIN and a special phrase and a voice pattern, or other biometric values, such as a fingerprint. ..”, paragraph 33 and Fig. 3.
“an identifier that is typically a license plate number”, paragraph 3.
“…These devices will be tied to the customer in various ways, including a personal identification number (PIN), which adds a level of security in addition to biometrics. Therefore, security will be enhanced based on the traditional triple security protections of "who you are (as determined by the biometric device), what you have (the smartphone), and what you know (the PIN)." Authentication can be used to pre-register license plates (or other identifications linked to a vehicle…”, paragraph 6.
“vehicle ID and owner ID”, paragraphs 7-8 and 12.
“(0029] FIG. 1 is a block diagram of a system for providing Internet-based registration of a vehicle license plate and creation of reservations and/or other transactions, in accordance with various embodiments. A customer 1 accesses the Internet
2 with a terminal, smart-phone, or other device 3 (also referred to as user device) to enter information regarding the license plate( s) to be registered and the goods and/or services offered at a target location to be reserved. Alternatively, the customer 1 can give data directly to an attendant at a lot or service location, so that the attendant may enter the information.
A server 4 presents a secure webpage 5 with several menus to the user to be displayed, for example, on the user device 3 to accept the information entered by the customer or attendant. The server 4 also accesses a local or remote secure
database 8 (also referred to as secure reservation or permit database) to store the information entered and to retrieve information regarding license plates and reservations subsequently ….”, paragraph 29. See also Figs. 7 and 9 and associated disclosure.
Lowenthal discloses,  a payment station 135 in Figs. 2 and 6, with a printer 1355. Further, “…The printer 1355 is used for printing receipts, when requested by
the consumer. The printer 1355 may also be used to print receipts for displaying in the electric vehicle 150 to show that recharging and/or parking is properly permitted….”, paragraph 59.
Further, Applicant's arguments filed on 4/12/2022 (in particular page 9-12 ) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-27  are allowable over the prior art of record.
Moreover, the missing claimed elements from the combination  Outwater and Lowenthal, are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
“A Privacy-Preserving Pay-by-Phone Parking System”.IEEE. 2017. This paper discloses that most cities around the world require drivers to pay for the time they occupy a parking spot. In this way, drivers are encouraged to shorten the parking time so that other drivers are given a reasonable chance of finding parking. The traditional way, based on moving to a pay station and placing the issued parking ticket on the dashboard of the car, presents several drawbacks, such as having to predict in advance the duration of parking or the need to move to the car in case the parking time has to be extended. Over the past few years, several applications permitting payment through mobile phones have appeared. Such applications manage detailed information about parking operations so that accurate profiles of parking habits of car owners can be created. This paper, proposes a system to pay for parking by phone that preserves the privacy of drivers. The information managed by the system is proven not to provide any help to the creation of profiles of parking habits. An attacker with full access to all this information can not do better than he or she would do by patrolling the city for collecting information about parked cars.
-  “Using A Mobile Device For Vending Payment”, US. PG. No. 20110062230 (WARD). The present publication relates to a system and method for using a mobile device for vending payments. The system is provided with one or more processors configured to receive input and create a vending account; communicate vending transaction details with the mobile device; charge the vending account based upon the vending transaction details; communicate a code authorizing the vending transaction to the mobile device; and transfer funds to a vendor related to the vending transaction.
[0008] In another embodiment, this publication discloses,  a method is provided for parking, comprising creating an account at a parking web server; receiving, by the parking web server from a mobile device, information  regarding  parking space; charging a fee to park in the parking space to the account; and transmitting confirmation that parking space payment arrangements have been made.
[0009] In another embodiment, this publication discloses,  a device for wireless telecommunications, comprising a display; a processor; and a graphical user interface having a parking aspect displayable on the display such that responsive to selecting the parking aspect. The processor is programmed to identify a parking space, receive information regarding parking in the parking space, and responsive to selecting to pay a fee to park in the parking space, promoting charging the fee to an account associated with the device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/6/2022